Citation Nr: 1635677	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-14 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial compensable rating for left small finger disability.

2. Entitlement to a rating in excess of 10 percent for right index finger disability.

3. Entitlement to service connection for bilateral eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1959 to May 1962, and from August 1962 to August 1965.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay but finds that a remand is warranted for additional development and to provide an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

1. Left Small Finder and Right Index Finger Disabilities

The Veteran last underwent a VA examination for his service-connected left small finder and right index finger disabilities in May 2012.  In an August 2016 Brief, the Veteran asserted that those disabilities had worsened since the last examination.  

Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a new examination is needed to properly evaluate his service-connected left and right finger disabilities.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


2. Bilateral Eye Disability

The Veteran asserts that he has residuals following bilateral eye surgery while in service.  The Veteran's service treatment records (STRs) contain various complaints and treatment for bilateral eye conditions some of which preceded service.  

The Veteran's first period of active duty service includes an April 1959 entrance examination noting abnormal eyes.  The physician noted very mild right exotropia and defective right vision. The Veteran reported that he underwent a right eye operation to remedy exotropia at age six with good results.  A September 1959 ophthalmologic consultation record notes that the Veteran complained of being walleyed since his eye operation at age six.  A June 1960 STR emergency report notes that the Veteran was hit in his left eye with the tip of a pool stick with his left eye becoming blood shot.  He was treated with an eye patch.  A March 1962 separation examination also noted abnormal eyes.  The physician noted mild right strabimus-extropia with a history of eye surgery as a child with overcorrection for esotropia yielding exotropia.  The Veteran reported having eye trouble and that he had worn glasses due to eye trouble for many years.  

The Veteran reenlisted in August 1962.  The August 1962 reenlistment examination noted normal eyes.  The Veteran did not report use of glasses or eye trouble.  A May 1963 ophthalmology clinical record shows that the Veteran was seen for lateral deviation of right eye with invagination of the lower eyelid.  The Veteran was diagnosed with marked epiblepharon right lower eyelid.  A July 1963 STR shows that the Veteran complained of burning in his right eye and turning out of his eyes.  The physician noted a history of trichiasis of the right lower eyelid secondary to epiblepharon of that lid.  The physician further noted that the Veteran had to epilate his eyelashes frequently to prevent them from scrapping his cornea.  The physician also noted that the Veteran had a marked alternating exotropia for many years.  The following day the Veteran underwent blepharoplasty of the right lower eyelid.  The STRS indicate that twenty days later the Veteran had undergone an operation on both eyes (see August 1, 1963 Narrative Summary noting July 23, 1963 operation).  The final diagnosis provided was strabismus, exotropia alternating with an unknown cause and epiblepharon of both lower eyelids with secondary trichiasis of the right lower eyelid.  In a June 1965 separation examination the physician noted an abnormal ocular motility which was diagnosed as right eye exotropia.

Post-service VA treatment records show that in June 2009 the Veteran complained of irritation and a foreign body sensation of the left eye for the past month.  He further complained of pain and a watery eye.  In November 2009, the Veteran complained of blurry distant and near vision and eyelashes rubbing his left eye.  The physician noted the Veteran's eye history including the following: lenticular changes for each eye; presumed ocular histoplasmosis with strabismus surgery for both eyes in 1948, strabismus surgery of the left eye in 1963, and left eye lower lid repair in 1963; right and left lower lid entropion with moderate severe trichiasis, and left eye superficial punctate keratitis. 

The Veteran underwent a VA examination in January 2010.  The examiner determined that the Veteran's current bilateral entropion was age-related and unrelated to right lower eyelid surgery or strabismus surgery procedures performed in July 1963.  The examiner further found that the Veteran did not undergo left lower eyelid surgery or strabismus surgery in July 1963 as the Veteran claimed.  The examiner diagnosed the Veteran with lower eyelid entropion with secondary trichiasis/mechanical keratitis for each eye.

A March 2012 VA medical record notes a pre-operative diagnosis of entropion of the left eye.  The medical record further noted that the Veteran had a history of bilateral lower eyelid entropion with secondary trichiasis/mechanical keratitis, and that he was status-post multiple episodes of manual epilation during recent years.  Past medical history included status-post right lower lid blepharoplasty in July 1963, status-post strabismus surgery for both the right and left eye in 1948 and July 1963.

The Veteran underwent another VA examination in May 2012 with the same VA examiner who conducted the January 2010 VA examination.  The examiner opined that the Veteran's current eye disorder, which the examiner presumed to be recurrent trichiasis of the lower eyelids, was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  In making this determination the examiner found that entropion was an age-related phenomenon and unrelated to the history of exotropia, which the examiner found to be congenital, or to the strabismus surgeries.  The examiner diagnosed the Veteran with exotropia with an onset since childhood and entropion with an unknown date of onset.  The examiner noted the Veteran's eye history including right lower lid blepharoplasty in July 1963, electrocautery to both lower eyelids in 1988 and left lower entropion repair in March 2012.  In addition, the examiner noted two strabismus surgeries in 1948 and July 1963.  A mild limited entropion and trace superficial punctate keratitis at site of trichiasis of the right eye was noted with the left eye noted as normal.  

The Board finds both the January 2010 and May 2012 VA examinations to be inadequate, inasmuch as they rely on an inaccurate factual predicate; namely that the Veteran did not undergo left lower eyelid surgery or strabismus surgery in July 1963.  As the Veteran's STRs indicate, which are corroborated by both the November 2009 and March 2012 VA medical records, the Veteran underwent strabismus surgery of the left eye in 1963.  The STRs also show that the Veteran injured his left eye in June 1960 in which he was treated with an eye patch which is not noted in either of the VA examinations.  Accordingly, the Board finds the examination inadequate.

VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that another medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral eye disability.  


Accordingly, the case is REMANDED for the following actions:


1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected left small finger disability.  The electronic claim file should be made accessible for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria including whether the disability is manifested by ankylosis and/or whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  The examiner must provide a complete rationale for any opinion expressed.

3. Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected right index finger disability.  The electronic claim file should be made accessible for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria including whether the disability is manifested by ankylosis and/or whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  The examiner must provide a complete rationale for any opinion expressed.

4. Then, schedule the Veteran for a VA examination with a physician who has not previously examined him to determine the nature and etiology of the Veteran's bilateral eye disability.  The examiner must review the claims file.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).  The examiner should provide the following opinions: 

(a) Does the Veteran have a bilateral eye disability?  If so, state the diagnosis or diagnoses.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed eye disability is related to service, including any injury sustained in service or residual of any medical treatment received in service?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

(c) Is it at least as likely as not (50 percent or greater probability) that any diagnosed eye disability was aggravated or permanently worsened beyond its normal progress by the Veteran's service, including any injury sustained in service or residual of any medical treatment received in service?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

5. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







